Exhibit 10.1(c)

REVOLVING NOTE

 

$2,062,500.00    Chicago, Illinois    October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY (“Lender”), at the offices of
MARANON CAPITAL, L.P., a Delaware limited partnership, as Agent (“Agent”), at
its address set forth in Section 9.3 of the “Credit Agreement” (as hereinafter
defined), or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of TWO MILLION SIXTY-TWO THOUSAND FIVE HUNDRED
DOLLARS AND 00/100 CENTS ($2,062,500/00) or, if less, the aggregate unpaid
amount of all Revolving Credit Advances made by Lender to the undersigned under
the Credit Agreement. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of October 3, 2016 by and among Borrowers, the
other Persons named therein as Credit Parties, Agent, Lenders and the other
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Credit Advance made
by Lenders to Borrowers, the rates of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided that the failure of Agent to make any such recordation shall
not affect the obligations of Borrowers to make a payment when due of any amount
owing under the Credit Agreement or this Revolving Note in respect of the
Revolving Credit Advances made by Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Revolving Note may,
in accordance with Section 6.3 of the Credit Agreement, and without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
legal requirement of any kind (all of which are hereby expressly waived by
Borrowers), be declared, and immediately shall become, due and payable in
accordance with the terms of such Section.

Time is of the essence of this Revolving Note.



--------------------------------------------------------------------------------

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

GREEN PLAINS II LLC By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer



--------------------------------------------------------------------------------

REVOLVING NOTE

 

$2,625,000.00.00   Chicago, Illinois   October 3, 2016

FOR VALUE RECEIVED, each of the undersigned (each individually a “Borrower” and
collectively, the “Borrowers”), HEREBY JOINTLY AND SEVERALLY PROMISES TO PAY to
METROPOLITAN LIFE INSURANCE COMPANY (“Lender”), at the offices of MARANON
CAPITAL, L.P., a Delaware limited partnership, as Agent (“Agent”), at its
address set forth in Section 9.3 of the “Credit Agreement” (as hereinafter
defined), or at such other place as Agent may designate from time to time in
writing, in lawful money of the United States of America and in immediately
available funds, the amount of TWO MILLION SIXTY HUNDRED TWENTY-FIVE THOUSAND
DOLLARS AND 00/100 CENTS ($2,625,000/00) or, if less, the aggregate unpaid
amount of all Revolving Credit Advances made by Lender to the undersigned under
the Credit Agreement. All capitalized terms used but not otherwise defined
herein have the meanings given to them in the Credit Agreement or in Annex A
thereto.

This Revolving Note is one of the Revolving Notes issued pursuant to that
certain Credit Agreement dated as of October 3, 2016 by and among Borrowers, the
other Persons named therein as Credit Parties, Agent, Lenders and the other
Persons signatory thereto from time to time as Lenders (including all annexes,
exhibits and schedules thereto, and as from time to time amended, restated,
amended and restated, supplemented or otherwise modified, the “Credit
Agreement”), and is entitled to the benefit and security of the Credit
Agreement, the Security Agreement and all of the other Loan Documents referred
to therein. Reference is hereby made to the Credit Agreement for a statement of
all of the terms and conditions under which the Loans evidenced hereby are made
and are to be repaid. The date and amount of each Revolving Credit Advance made
by Lenders to Borrowers, the rates of interest applicable thereto and each
payment made on account of the principal thereof, shall be recorded by Agent on
its books; provided that the failure of Agent to make any such recordation shall
not affect the obligations of Borrowers to make a payment when due of any amount
owing under the Credit Agreement or this Revolving Note in respect of the
Revolving Credit Advances made by Lender to Borrowers.

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Credit Agreement, the terms of
which are hereby incorporated herein by reference. Interest thereon shall be
paid until such principal amount is paid in full at such interest rates and at
such times, and pursuant to such calculations, as are specified in the Credit
Agreement. The terms of the Credit Agreement are hereby incorporated herein by
reference.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the payment thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

Upon and during the occurrence of any Event of Default, this Revolving Note may,
in accordance with Section 6.3 of the Credit Agreement, and without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
legal requirement of any kind (all of which are hereby expressly waived by
Borrowers), be declared, and immediately shall become, due and payable in
accordance with the terms of such Section.

Time is of the essence of this Revolving Note.



--------------------------------------------------------------------------------

Except as provided in the Credit Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES.

 

GREEN PLAINS II LLC By:  

/s/ Todd Becker

Name:  

Todd Becker

Title:  

President and Chief Executive Officer